           Case 2:20-cv-01484-RFB-VCF Document 37 Filed 11/10/20 Page 1 of 3




 1   KEVIN R. STOLWORTHY, ESQ.
     Nevada Bar No. 2798
 2   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 3   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 4   Las Vegas, NV 89169
     Telephone: (702) 678-5070
 5   Facsimile: (702) 878-9995
     kstolworthy@atllp.com
 6   malarie@atllp.com

 7   Attorneys for Plaintiffs/Counter-claimants Sportsman’s Royal Manor, LLC and Gary Brennan

 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
                                                          Case No.: 2:20-cv-01484-RFB-VCF
11   RSUI INDEMNITY COMPANY, a New
     Hampshire Stock Company; and EVANSTON
12   INSURANCE COMPANY, an Illinois corporation
                                                          STIPULATION AND PROPOSED
13                        PLAINTIFFS,                     ORDER TO EXTEND DEADLINES
                                                          FOR DEFENDANTS SPORTSMAN’S
14                                                        ROYAL MANOR, LLC AND GARY
                    vs.                                   BRENNAN TO RESPOND TO
15                                                        MOTIONS AND JOINDERS FILED
     SPORTSMAN’S ROYAL MANOR, LLC, a                      BY RSUI INDEMNITY COMPANY
16   Nevada Limited Liability Company; DOMONIQUE          AND EVANSTON INSURANCE
     BROWNING-PALMER, individually; GARY                  COMPANY [ECF NOS. 25, 26, 27, 32,
17   BRENNAN, individually;                               33, AND 34]

18                    DEFENDANTS.                         FIRST REQUEST

19
     SPORTSMAN’S ROYAL MANOR, LLC; GARY
20   BRENNAN;

21               COUNTER-CLAIMANTS,

22
                    vs.
23
     RSUI INDEMNITY COMPANY; EVANSTON
24   INSURANCE COMPANY; KAERCHER
     CAMPBELL & ASSOCIATES INSURNACE
25   BROKERAGE OF NEVADA, LLC; KAERCHER
     INSURANCE, AN ALERA GROUP AGENCY,
26   LLC; and DOE DEFENDANTS 1-10; ROE
     DEFENDANTS 11-20;
27
                    Counter-defendants.
28
                                                   1
            Case 2:20-cv-01484-RFB-VCF Document 37 Filed 11/10/20 Page 2 of 3




 1          Defendants/Counter-claimants, Sportsman’s Royal Manor, LLC and Gary Brennan
 2   (collectively, “Sportsman’s”), by and through their counsel, Armstrong Teasdale LLP,
 3   Plaintiff/Counter-defendant RSUI Indemnity Company (“RSUI”), by and through its counsel,
 4   Christian, Kravitz, Dichter, Johnson & Sluga, PLLC, Plaintiff/Counter-defendant Evanston
 5   Insurance Company (“Evanston”), by and through its counsel, Clyde & Co US LLP, hereby move
 6   pursuant to Fed. R. Civ. P. 6 and Local Rule LR IA 6-1, to extend Sportsman’s deadline to
 7   December 4, 2020, to respond to the motions and joinders recently filed by RSUI and Evanston,
 8   including:
 9
                  •   Evanston Insurance Company’s Motion to Strike Counterclaimants’ Request for
10                    Exemplary Damages and Punitive Damages (ECF No. 25), filed November 3, 2020;

11                •   Evanston Insurance Company’s Joinder in RSUI Indemnity Company’s Motion to
                      Dismiss Counts 2 and 3 of Sportsman’s Royal Manor, LLC and Gary Brennan’s
12                    Counterclaims (ECF No. 26), filed November 3, 2020;
13
                  •   Evanston Insurance Company’s Motion to Dismiss Count 1 of the Counterclaim
14                    (ECF No. 27), filed November 3, 2020;

15                •   RSUI’s Joinder in Evanston’s Motion to Strike Counterclaimants’ Request for
                      Exemplary Damages and Punitive Damages (ECF No. 32), filed November 4, 2020;
16

17                •   RSUI’s Joinder in Evanston’s Motion to Dismiss Count One of the Counterclaim
                      (ECF No. 33), filed November 4, 2020; and
18
                  •   RSUI’s Motion to Dismiss Counts 2 and 3 of the Counterclaim (ECF No. 34), filed
19                    November 4, 2020.
20   This is the first request to extend these particular deadlines.
21          Good cause exists to extend Sportsman’s deadlines to respond to the above-identified
22   Motions to Dismiss and to Strike and Joinders thereto to December 4, 2020. Due to the considerable
23   number of pending Motions to Dismiss and to Strike and Joinders thereto as well as the upcoming
24   Thanksgiving holiday, Sportsman’s requires some additional time to be able to fully respond. RSUI
25   and Evanston do not oppose such an extension of the response deadlines. This request is made in
26   good faith and is not intended to unreasonably delay this matter. In particular, this case was only
27   recently filed and the parties have not yet held their case conference under Fed. R. Civ. P. 26(f) nor
28   has a scheduling order been entered.

                                                          2
           Case 2:20-cv-01484-RFB-VCF Document 37 Filed 11/10/20 Page 3 of 3




 1          Based on the foregoing, the parties respectfully request that this Court extend Sportsman’s
 2   deadlines to respond to the above-identified Motions to Dismiss and to Strike and Joinders thereto to
 3   December 4, 2020.
 4    Dated this 6th day of November, 2020.            Dated this 6th day of November, 2020.
 5
      ARMSTRONG TEASDALE LLP                           CHRISTIAN, KRAVITZ, DICHTER,
 6                                                     JOHNSON & SLUGA, PLLC

 7    By: /s/ Michelle D. Alarie                       By: /s/ Cara L. Christian
         KEVIN R. STOLWORTHY, ESQ.                        GENA L. SLUGA, ESQ.
 8       Nevada Bar No. 2798                              Nevada Bar No. 9910
         MICHELLE D. ALARIE, ESQ.                         CARA L. CHRISTIAN, ESQ.
 9
         Nevada Bar No. 11894                             Nevada Bar No. 14356
10       3770 Howard Hughes Parkway, Suite 200            8985 Eastern Avenue, Suite 200
         Las Vegas, Nevada 89169                          Las Vegas, Nevada 89123
11
      Attorneys for Defendants/Counter-claimants           Attorneys for Plaintiff/Counter-defendant
12    Sportsman’s Royal Manor, LLC and Gary                RSUI Indemnity Company
      Brennan
13
      Dated this 6th day of November, 2020.            Dated this 6th day of November, 2020.
14

15    CLYDE & CO US LLP                                LIPSON NEILSON P.C.

16    By: /s/ Peter J. Whalen                          By: /s/ Joseph P. Garin
         PETER J. WHALEN, ESQ.                            JOSEPH P. GARIN, ESQ.
17       JENNIFER D. MCKEE, ESQ.                          Nevada Bar No. 6653
         Nevada Bar No. 9624                              AMANDA A. EBERT, ESQ.
18       3960 Howard Hughes Parkway, Suite 500            Nevada Bar No. 12731
19       Las Vegas, Nevada 89169                          9900 Covington Cross Drive, Suite 120
                                                          Las Vegas, Nevada 89144
20    Attorneys for Plaintiff/Counter-defendant
      Evanston Insurance Company                       Attorneys for Counter-defendants Kaercher
21                                                     Campbell & Associates Insurance Brokerage of
                                                       Nevada, LLC and Kaercher Insurance, an Alera
22                                                     Group Agency, LLC
23

24                                                ORDER

25                                                IT IS SO ORDERED.
26
                                              ________________________________
27                                              UNITED STATES DISTRICT JUDGE
                                              RICHARD  F. BOULWARE, II
                                                DATE:
                                              UNITED STATES DISTRICT JUDGE
28
                                              DATED this 10th day of November, 2020.
                                                   3
